Citation Nr: 0917684	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of he 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal.  The appellant, the surviving spouse of a Veteran who 
had active service from November 1966 to November 1968 and 
who died in November 1983, appealed that decision to the BVA 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 1995 most 
recently denied the appellant's claim for service connection 
for the cause of the Veteran's death.

2.  The evidence associated with the claims file subsequent 
to the January 1995 RO decision includes newly submitted 
evidence relating to an unestablished fact in a manner which 
presents a reasonable possibility of substantiating the claim 
of entitlement to service connection for the cause of the 
Veteran's death.

3.  The Veteran died in November 1983, and the immediate 
cause of death was "respiratory arrest" due to "acute 
leukemia."

4.  At the time of his death, service connection was not in 
effect for any disability.

5.  Acute leukemia was not manifested during service or for 
many years following separation from service, and is not 
shown to be causally or etiologically related to service 
including exposure to Agent Orange.

6.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any 
role in producing or hastening the Veteran's death.


CONCLUSIONS OF LAW

1.  The January 1995 rating decision, which denied service 
connection for the cause of the Veteran's death, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  The evidence received subsequent to the January 1995 
rating decision is new and material, and the claim for 
service connection for the cause of the Veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1105 (2008).

3.  Acute leukemia was not incurred in or aggravated during 
active service, nor may acute leukemia be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

4.  The Veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the appellant dated in April 2004.  The Board notes that 
information concerning any effective date that could be 
assigned should the benefit sought be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided until a 
subsequent letter dated September 2006.  The latter letter 
was arguably untimely; however, since no rating or effective 
date will be assigned in this decision, the appellant is not 
prejudiced by any defect in the timing of providing her that 
further information.

Certain additional notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet.App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
instant case, the appellant was informed of the evidence and 
information required to substantiate a DIC claim, but she was 
not informed in writing of the disabilities for which service 
connection had been established at the time of death.  
However, the Board finds no resulting prejudice to the 
appellant.

Service connection was not in effect for any disabilities at 
the time of the Veteran's death; thus, there is no prejudice 
to the appellant arising from inadequate notice addressing 
elements (1) and (2) of Hupp discussed above.  The appellant 
has expressly discussed, including at her September 2006 
hearing, contentions asserting two pertinent theories which, 
if successfully demonstrated, would establish service 
connection for the cause of death on the basis of herbicide 
exposure or in-service incurrence of the eventually fatal 
pathology.  She has cited pertinent law, including that which 
governs diseases presumptively linked to herbicide exposure.  
She has also submitted private medical evidence supporting 
her claim which reflects knowledge of the requirements for 
establishing service connection.  Additionally, the appellant 
in this case has been represented in the appeal by The 
American Legion, and the Board believes it reasonable to 
assume that this service organization's trained 
representatives conveyed to the appellant the particulars 
required to establish service connection in this case.

Thus, as the appellant had actual knowledge of the evidence 
and information required to substantiate a DIC claim and 
sufficient opportunity to submit evidence, despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Any error in complying with Hupp was harmless 
error under the facts of this case and no useful purpose 
would be served by delaying appellate review for issuance of 
further notice to comply with Hupp.

Since the claim before the Board involves a determination of 
whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
the cause of the Veteran's death, the United States Court of 
Appeals for Veterans Claims (Court) has specified that a more 
detailed notice is required in such situations.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  That notice was provided 
to the appellant in the April 2004 letter.  In any event, in 
view of the favorable decision by the Board with respect to 
whether new and material evidence has been submitted, the 
appellant is not prejudiced by any arguable defect of notice.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Furthermore, a Veterans Health Administration (VHA) expert's 
opinions have been obtained, informed by review of the 
evidence of record, in accordance with 38 C.F.R. § 20.901(a).  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced her in the adjudication of her 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
The appellant essentially contends that the Veteran's death 
was related to his period of service.  She asserts that the 
Veteran's terminal acute lymphocytic leukemia was 
etiologically linked to service.  Reference is made to the 
evidence of record in supporting these contentions.  The 
record reflects that the Veteran died in November 1983 from 
"respiratory arrest" due to "acute leukemia," as shown on 
the death certificate.  At the time of his death, service 
connection was not in effect for any disability.

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or leant assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain chronic 
diseases, such as leukemia, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutaneous tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchitis, laryngitis or trachea) and soft 
tissue sarcomas, other than osteosarcoma, chondrosarcoma 
Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  
However, as indicated above, notwithstanding the foregoing, 
regulations provide that service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).

The record reflects that the Veteran served in Vietnam during 
the Vietnam War, and his presumed exposure to herbicide 
agents has been conceded in previous decisions.  The 
Veteran's death certificate shows that he died from "acute 
leukemia," and this has been rephrased by medical evidence 
throughout the record as "acute lymphocytic leukemia" or 
"acute lymphatic leukemia."

The appellant's claim for service connection for the cause of 
the Veteran's death was previously considered and denied by 
the RO in a decision dated in January 1995.  That rating 
decision noted that the evidence showed that the Veteran was 
not diagnosed with any form of leukemia during service.  The 
rating decision also noted that, although the Veteran's 
exposure to Agent Orange during his service in Vietnam was 
conceded, there was no evidence that the Veteran's cause of 
death was related to such exposure.  The appellant was 
notified of that decision and of her appellate rights via an 
attachment to a letter from the RO dated in January 1995, but 
she did not appeal that decision.  That decision is therefore 
final.  38 U.S.C.A. § 7105(c).

In September 2003, the appellant requested that her claim for 
service connection for the cause of the Veteran's death be 
reopened.  As a general rule, a claim shall be reopened and 
reviewed if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is 'new and material.'  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence, although not its 
weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  In order for the evidence to be sufficient to reopen 
a previously denied claim, it must be both new and material.  
If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312 (1999).  Furthermore, 'material evidence' could be 
'some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision.'  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

The evidence associated with the claims file subsequent to 
the RO's January 1995 denial includes the appellant's 
correspondence invoking the October 2003 addition of chronic 
lymphocytic leukemia to the list of diseases considered 
presumptively linked to herbicide exposure; this features a 
September 2003 statement, a statement received in May 2004, a 
March 2005 written presentation, and the transcript of the 
September 2006 Board hearing testimony.  Additionally, the 
appellant has submitted a doctor's medical opinion, dated 
October 2003, which reaffirms the same doctor's prior letters 
concluding that the Veteran's death was etiologically related 
to his military service.  Furthermore, the Board has 
developed the evidence in this case by obtaining a Veteran's 
Health Administration (VHA) medical opinion to address 
unresolved medical questions in this case; the sought VHA 
opinion was provided in November 2007, and supplemental 
clarification was provided in September 2008.

In the Board's view, under the circumstances of this case, 
the appellant's new testimony and evidence invoking the 
recent change in the list of diseases linked to herbicide 
exposure constitutes new and material evidence, sufficient to 
reopen the previously denied claim.  In this regard, the 
Board observes that the appellant's newly submitted evidence 
presented a reasonable possibility that the Veteran's 
terminal acute lymphocytic leukemia was a diagnosis that is 
now presumptively associated with herbicide exposure, as 
"chronic lymphocytic leukemia" was officially recognized as 
such in October 2003.  This related to a previously 
unestablished fact, since no form of lymphocytic leukemia was 
officially recognized as linked to herbicide exposure at the 
time of the prior final denial of this claim.  The Board 
believes that the new evidence can be said to have presented 
a reasonable possibility of substantiating the claim; indeed, 
the Board pursued additional development in the form of the 
November 2007 VHA opinion (and September 2008 supplemental 
clarification) in order to further clarify the newly 
presented material medical questions in this case.

Therefore, the Board finds that new and material evidence has 
been submitted that is sufficient to reopen the previously 
denied claim.  Thus, because the Board finds that new and 
material evidence has been received since the January 1995 RO 
decision that denied service connection for the cause of the 
Veteran's death, the claim is reopened.  To this extent, the 
appeal is granted.

The appellant essentially contends that the leukemia that 
caused the Veteran's death was either manifested during 
service or is due to Agent Orange he was exposed to while in 
Vietnam.

Service treatment records reflect that the Veteran became ill 
in Vietnam in June 1967 with fever, chills, headache, and 
myalgia.  Records show that his white blood count went as low 
as 2,100 with 15 percent polys, and that he had mildly 
elevated SGOT levels.  The Veteran was hospitalized in Japan 
for convalescence and consideration for bone marrow biopsy 
and liver biopsy.  During his hospital stay, the Veteran 
remained asymptomatic; he did not have splenomegaly according 
to a narrative summary of hospitalization at discharge.  The 
Veteran had an excellent response to treatment with follinic 
acid.  Further laboratory testing revealed a white blood cell 
count of 5,700 with 42 percent polys.  These records reflect 
that it was medically determined that it was no longer 
imperative to biopsy either the Veteran's liver or his bone 
marrow.  The Veteran was discharged to duty with no profile 
change.  The diagnosis was observation, medical, for systemic 
viral disease, manifested by anemia, neutropnia, and 
spenomegaly, not proven, treated, cured.

Records show that the Veteran was further hospitalized in 
service in August 1967 for evaluation of hepatomegaly.  The 
Veteran also reported back pain.  Physical examination 
revealed a palpable right liver lobe.  X-rays revealed a 
liver with a prominent right lobe, but no overall 
enlargement.  All liver function studies were completely 
within normal limits, and no liver pathology was found.  An 
August 1968 service separation examination report shows that 
the Veteran was found to be clinically normal in all 
pertinent respects, with no abnormalities or symptom 
complaints noted at that time.

The report of an April 1969 VA examination reflects 
complaints of pain in the left side and back area, weakness, 
and fatigue; the examination was expressly focused upon 
evaluating the possibility of any residual blood disease.  
Laboratory testing revealed no blood disease.

The Veteran was first diagnosed with acute lymphatic leukemia 
in or about 1981, and he died in November 1983.  The 
certificate of death shows that the immediate cause of death 
was respiratory arrest due to or as a consequence of acute 
leukemia.

Of note is a September 1982 medical opinion by Dr. J.V. to 
the effect that the Veteran's toxic exposure in Vietnam, the 
effect it had on the Veteran's hematopoietic system, and the 
eventual transformation to an acute lymphatic leukemia were 
related.  In February 1983, Dr. J.V. noted that specific 
diagnostic studies such as bone marrow aspirate and liver 
biopsy were never done in service; and opined that the 
Veteran's two in-service illnesses, both involving the 
hematopoietic system, were related to the Veteran's present 
medical condition.  In October 2003, Dr. J.V. re-affirmed his 
earlier statements, and opined that the illnesses the Veteran 
contracted in Vietnam were directly related to the leukemia 
that caused his death.

In September 2006, the Veteran's son made references to the 
Merck Manual when he testified that it was a normal 
phenomenon for cancers to go into states of remission, and 
that acute lymphatic leukemia was only detectable by spinal 
fluid and bone marrow testing.  He also contended that the 
Veteran's leukemia had stayed in remission for at least ten 
years, and that the symptoms the Veteran had in service were 
relatively similar to the symptoms that appeared in 1981.

In November 2007, a VHA medical expert reviewed the claims 
file and was asked to address critical medical questions 
pertinent to this case.  The VHA expert was asked whether the 
diagnosis of acute lymphatic leukemia made following service 
was causally or etiologically related to the symptomatology 
shown in the Veteran's service treatment records.  In this 
regard, the examiner's November 2007 report provided a two-
pronged response.  First, the November 2007 report indicates 
that the 'chronic lymphocytic leukemia' which is 
presumptively associated with Agent Orange exposure under 38 
C.F.R. § 3.307(a)(6) is not interchangeable with the 'acute 
lymphatic leukemia' that the Veteran was diagnosed with.  The 
November 2007 examiner's report acknowledges that chronic 
lymphocytic leukemia may be caused by Agent Orange, but 
clarifies that "Acute Lymphatic leukemia is not listed as 
being caused by agent orange."  A September 2008 clarifying 
addendum from the same VHA expert further emphasizes that 
"Acute Lymphatic Leukemia is not caused by Agent Orange," 
and "[w]ithin a reasonable degree of medical certainty the 
acute lymphatic leukemia was not related or caused by Agent 
Orange."  Thus, this report from a competent medical expert 
probatively weighs against any possible finding that the 
'chronic lymphocytic leukemia' listed under 38 C.F.R. 
§ 3.307(a)(6) somehow encompasses the acute 
lymphocytic/lymphatic leukemia that the Veteran was diagnosed 
with many years following service.  As is suggested by the 
disparity in the words 'acute' and 'chronic,' the VHA 
expert's discussion confirms that acute lymphocytic/lymphatic 
leukemia is a distinct pathology from chronic lymphocytic 
leukemia for the purposes of this case.

In addition, the Secretary of the Department of Veterans 
Affairs, under the authority granted by the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act 
of 2001, has determined, based on information provided by the 
National Academy of Sciences, that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for certain specifically identified conditions.  
Significantly in this case, "leukemia (other than chronic 
lymphocytic leukemia)" is included in this list.  See Health 
Outcomes Not Associated with Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. No. 32,395 (June 12, 2007).

The Board finds that the preponderance of the evidence in 
this case is against finding that the cause of the Veteran's 
death in this case was a result of exposure to Agent Orange 
or a similar herbicide during service.  The Veteran was never 
diagnosed with chronic lymphocytic leukemia at any time, and 
no other form of leukemia is associated with herbicide 
exposure.  The September 1982 statement from Dr. J.V. 
suggests that he "would certainly feel" that the Veteran's 
acute lymphatic leukemia was related to "the toxic 
exposure," but disclaimed that such a finding "would be 
very difficult to prove and/or disprove."  This statement is 
expressly speculative in contrast to the more persuasive and 
definitive evidence indicating that acute lymphocytic 
leukemia is not attributable to herbicide exposure, including 
the VHA expert's unambiguous statement that "Acute Lymphatic 
Leukemia is not caused by Agent Orange."

Additionally, the November 2007 VHA expert's report weighs 
against any finding that the symptoms documented during the 
Veteran's military service were early manifestations of the 
acute leukemia pathology that was diagnosed many years 
following service.  The November 2007 VHA report, informed by 
review of the medical evidence in the claims file including 
the service treatment records, states that the "illness[es] 
manifested while in Vietnam a decade earlier were most 
certainly infectious in nature and not leukemic."  The 
report also presents a pertinent medical principle that 
"acute leukemia does NOT lie dormant for 10 years unless it 
has been treated and this was not the case."  This principle 
was repeated in the additional September 2008 report from the 
VHA expert.  Thus, this report from a competent medical 
expert probatively weighs against any possible finding that 
the symptoms documented from the Veteran's service may have 
actually been, despite being diagnosed otherwise at the time, 
the onset of acute lymphatic leukemia.  Also, in light of 
this information, the lengthy period without evidence of 
treatment or diagnosis prior to 1981 weighs against finding 
continuity or chronicity of the pathology, and thus weighs 
significantly against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

The Board finds that the preponderance of the probative 
evidence weighs against finding that the cause of the 
Veteran's death, acute lymphocytic leukemia first diagnosed 
in or about 1981, was actually manifested during service.  
The only evidence which suggests that the Veteran's in-
service symptomatology was attributable to undiagnosed acute 
lymphocytic leukemia at that time is presented by lay 
testimony and, more probatively, the competent medical 
opinion of Dr. J.V.  The Board acknowledges the multiple 
statements of this private medical doctor to the effect that 
the illnesses the Veteran contracted in Vietnam were directly 
related to the leukemia that caused his death.  However, the 
Board finds that the substantial evidence against such a 
finding are of greater persuasive and probative value in this 
case.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make our own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

Contemporaneous service treatment records focused upon the 
treatment and diagnosis of the in-service symptoms in 
question did not diagnose any form of leukemia, no manner of 
chronic disease, and no suggestion of residual pathology.  
Further, the April 1969 VA examination report from shortly 
following separation from service was specifically focused 
upon a medical determination of whether the Veteran suffered 
from any blood disease at that time, and specifically 
determined that no blood disease was found at that time.  
This is consistent with the VHA expert's opinion in this 
case, which finds that the evidence shows that the Veteran's 
pertinent in-service symptoms were "certainly infectious in 
nature and not leukemic."  

The evidence against the claim in this regard comes from 
multiple competent medical sources and includes findings 
contemporaneous to service and the period immediately 
following service.  The VHA expert's opinion is informed by 
review of the claims file and presents conclusions citing 
medical principle and expresses a definitive or high-degree 
of certainty on critical points.  In contrast, Dr. J.V.'s 
statements are less persuasive and probative in the Board's 
view.  Dr. J.V.'s statements include a finding that it 
"would be very difficult to prove and/or disprove" a 
finding concerning "[w]hether or not there is a relationship 
with what transpired during his tour of duty."  Dr. J.V.'s 
findings primarily rely upon such uncertainty, stating that 
"[n]either the exact cause of his anemia or hepatitis was 
ever determined."  The rationale relied upon by Dr. J.V., 
citing that the cause of the Veteran's death and his in-
service symptoms from many years earlier "both involved 
hematopoietic system" appears to be substantially 
speculative rather than demonstrative of a nexus between the 
cause of death and military service.  Service connection may 
not be based on a resort to speculation or mere possibility.  
See 38 C.F.R. § 3.102.

Dr. J.V.'s statements do not persuasively account for the 
absence of symptoms of detectable pathology for over 10 years 
following service, which the VHA expert has explained is 
demonstratively inconsistent with the alleged presence of 
acute lymphocytic leukemia over that period.  Dr. J.V.'s 
statement also do not persuasively account for the fact that 
multiple medical experts during service and following 
service, including during hospitalization and post-service VA 
examination, did not interpret any findings to be indicative 
of leukemia; the VHA expert has also reviewed the clinical 
findings of the time and stated clearly that the in-service 
pathology was not leukemic.  The Board notes that service 
medical records reveal that an express medical determination 
was made in July 1967 that it was not necessary to biopsy 
either the Veteran's liver or his bone marrow.  These 
diagnostic tests, which the appellant suggests were necessary 
to diagnose acute leukemia at that time, were not overlooked 
by the treating physicians but, rather, were determined to be 
unnecessary based upon the clinical data at that time.  Thus, 
the Board finds that Dr. J.V.'s medical opinion does not 
probatively establish that the cause of the Veteran's death 
had its onset during service or was otherwise related to 
documented in-service illness.

While the appellant and her son are clearly of the opinion 
that the Veteran's death is related to service, as lay 
people, they are not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder or the disability that caused the Veteran's 
death.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has considered the lay testimony with regard to lay 
observable events, and acknowledges the testimony of the 
appellant's son with regard to the possibility that some 
forms of cancer may be dormant for substantial periods of 
time.  However, as discussed above, the most probative expert 
and contemporaneous evidence of record preponderates against 
finding that the cause of the Veteran's death was related to 
his military service.  Accordingly, the Board concludes that 
service connection for the cause of the Veteran's death is 
not established.  Although the Board is sympathetic with the 
appellant's loss of her husband, the preponderance of the 
evidence is nevertheless against the claim for service 
connection for the cause of the Veteran's death and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107.


ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the Veteran's death 
is reopened.

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


